Opinión disidente emitida por el
Juez Asociado Sr. Todd, Jr.
Disiento. En mi opinión el poder de reglamentación (.police power) de la Legislatura no puede llegar al extremo, aun en un período de emergencia, de obligar al dueño de una propiedad a mantenerle en el mercado de alquiler, bien sea éste para vivienda o para fines comerciales.
En el caso de Latoni v. Corte Municipal, 67 D.P.R. 140, nota (1), pág. 149, por no ser necesario dejamos de resolver si la disposición de la sección 12(/) de la Ley 464 de 1946 conocida como Ley de Alquileres Razonables, de que un arren-dador que “habitualmente” ha alquilado una propiedad debe continuar alquilándola es válida, aunque dijimos que “puede ser de dudosa constitueionalidad” y agregamos:
“. . . El Congreso con gran cuidado dispuso lo contrario en la Ley Federal. Dijo en la sección 4(d): 'Nada en esta Ley se inter-pretará en el sentido de obligar a persona alguna a vender cual-quier artículo o a ofrecer cualquier alojamiento en alquiler.’ 50 U.S.C.A., App., sección 904(d). Como hemos visto el Reglamento Federal 6(a)(6) instrumenta esta renuncia. La Corte de Apela-ciones de Emergencia resolvió por tanto que un arrendador rio puede ser obligado a continuar alquilando su propiedad; puede *679desahuciar a un inquilino para vivir él mismo la casa o para dejarla deshabitada. Al así resolver la corte manifestó que ‘Quizás [la sección 4(d)] . . . fue incluida en la Ley para evitar dificultades constitucionales.’ Taylor v. Bowles, 145 F.2d 833, 34 (E.C.A., 1944); Taylor v. Porter, 156 F.2d 805, 810 (E.C.A., 1946). Cf. Bowles v. Willingham, 321 U.S. 503, 517; Yakus v. United States, 321 U.S. 414, 431, 437-38; Wilson v. Brown, 137 F.2d 348, 351-52 (E.C.A., 1943); Block v. Hirsh, 256 U.S. 135; Marcus Brown Co. v. Feldman, 256 U.S. 170; Levy Leasing Co. v. Siegel, 258 U.S. 242; Miranda v. Corte, 63 D.P.R. 161; Ex parte Irizarry, 66 D.P.R. 672; Roig v. People of Puerto Rico, 147 F.2d 87 (C.C.A. 1, 1945).”
Estoy convencido, después de estudiar los casos citados en la nota del de Latoni, que bien se trate de casos de vi-viendas o de casas dedicadas al comercio, el propietario- tiene derecho a retirarlas del mercado de alquiler y a utilizarlas en su propio beneficio o perjuicio. El hecho- de que la Legis-latura haya reconocido parcialmente ese derecho en cuanto al caso de casas de viviendas 1) no implica que pueda privar del mismo a los dueños que deseen utilizar su propiedad para establecer en ella, no su residencia, sino un establecimiento comercial. No se trata de un conflicto entre el concepto moderno del derecho de propiedad y el que conocieron los autores de la Constitución. La reglamentación moderna del derecho de propiedad, especialmente en una emergencia, segu-ramente no hubiera sido sancionada en otros tiempos pasa-dos. Pero una cosa es reglamentar, fijar precios máximos, etc. y otra es prohibir que el dueño de una propiedad de buena fe, pueda retirarla del mercado de alquiler para él vivirla o para él explotar un comercio en ella. Eso ya no es reglamentar, es privarle del uso' y disfrute de su propiedad sin el debido procedimiento de ley y obligarlo a dedicarse al *680negocio de alquileres al cual él no quiere dedicarse. Esa reglamentación, a mi juicio, es “arbitraria, discriminatoria o irrelevante”, como se dice en el caso de Nebbia v. New York, 291 U.S. 502, 539, a la norma que la Legislatura tiene derecho a adoptar en cuanto al uso y disfrute de la propiedad privada. Además, el caso de Nebbia era uno interpretando la ley sobre reglamentación de precios en relación con la venta de leche en New York; ley que, desde luego, no imponía la obligación a nadie a dedicarse a dicho negocio y por tanto, dicho caso no es autoridad para sostener la conclusión de la corte en' el presente. Tampoco lo es el de Block v. Hirsh, 256 U.S. 135, 154, pues el estatuto interpretado en éste expresamente auto-rizaba al dueño a recuperar la posesión de su propiedad ‘ ‘. . . .para la inmediata y bona fide ocupación por él mismo, o su esposa, hijos o dependientes. . . .al dar treinta días de aviso por escrito”, y Hirsh no dió tal aviso sino que solicitó la propiedad para su uso y al no serle entregada atacó toda la ley — que era una de control de alquileres durante dos años— de inconstitucional y el Tribunal Supremo sostuvo la cons-titucionalidad de la ley, como medida de emergencia.
En el caso de Yakus v. United States, supra, al referirse a la sección 4(d) de la Ley de Control de Precios que dispone que:
“. . . Nada en esta Ley se interpretará en el sentido de obligar a persona alguna a vender cualquier artículo de comercio o a ofrecer cualquier alojamiento en alquiler. .
la corte dijo:
"... Los peticionarios no estaban por lo tanto obligados por la ley, ni hasta donde arparece por ninguna otra regla de ley, a con-tinuar vendiendo carne al por mayor si no podían hacerlo, sin pér-dida. ...” (Bastardillas nuestras.)
No conocemos regla alguna de ley que pueda sostener la conclusión de la corte en el presente caso. En el de Buckeye v. Boles, 141 F.2d 692, 696, citado en el de Ex parte Irizarry, *681supra, la corporación demandante que se dedicaba al alquiler de sitios para estacionar automóviles, al serle denegado por el Administrador un cambio en las tarifas por boras que cobraba, alegó que dicho rechazo equivalía a obligarle a vender su servicio por una hora y que esto constituiría una vio-lación de la ley. La Corte Apelativa de Emergencia dijo:
. . La contestación a esta contención es obviamente que el Ad-ministrador no está interviniendo con el derecho de la demandante de descontinuar su servicio por una hora. Mía puede descontinuar ese servicio si lo desea, pero no puede iniciar un programa que tendrá el efecto de aumentar la tarifa mínima.” (Bastardillas nuestras.)
En el caso de Taylor v. Bowles, supra, la misma corte se expresó así:
“La posición legal asumida por el Administrador Regional parece ser que, bajo la sección 4(d) de la ley, el Administrador no está obligado a permitir que se retiren las casas arrendadas del mer-cado de alquiler, a menos que el dueño tenga la intención de cegar sus operaciones de alquiler permanente e incondicionalmente. La sección 4(d) no puede ser leída tan restrictivamente. Así como el dueño de un artículo de comercio puede retirarlo del mercado de momento, esperando que el precio máximo sea más tarde aumentado, así un casero puede retirar sus alojamientos de alquiler del mercado porque no esté conforme con las rentas máximas existentes. Es bien eierto que el programa de control de alquileres sería expuesto al fracaso (jeopardised) si los caseros en general se declararan en tal huelga. Pero el Congreso, al hacer esta concesión (leeway) al casero ocasionalmente obstinado que resiente la interferencia guber-namental con lo que, en un mercado no regulado, sería una 'mina de oro’, ha evidentemente concluido, con buena razón, que la even-tualidad de tal huelga general no debe anticiparse, especialmente donde la reglamentación de rentas es 'generalmente justa y equita-tiva.’ ” (Bastardillas nuestras.)
En el reciente caso de Woods v. Durr, 170 F.2d 976, 979, (C.C.A. 3, 1948), se afirma que:
“Parece razonablemente claro que la sección 4(d) se incluyó en ¡a Ley de Emergencia Sobre Control de Precios para evitar posibles *682dificultades constitucionales. En Bowles v. Willingham, 1944, 321 U.S. 503, a la página 517, 64 S.Ct. 641, 648, 88 L.Ed. 892, la Corte Suprema, al sostener la constitucionalidad de las disposiciones sobre control de rentas de la Ley de Emergencia Sobre Control de Pre-cios de 1942 contra el ataque basado en que constituían una expro-piación (taking) de propiedad privada para uso público sin justa compensación, dijo: ‘No tenemos aquí una situación que envuelva una expropiación (taking) de propiedad. Wilson v. Brown, supra. [La sección 4(d) se copia] No bay ninguna obligación impuesta de que los apartamientos en cuestión sean usados para fines que los hagan caer bajo la Ley.’
“Y al mismo efecto véase Wilson v. Brown, Em. App. 1943, 137 F.2d 348.”
No creo que la interpretación que doy a la ley pueda causar trastornos a los negocios en marcha pues no acepto que sea fácil y corriente que se puedan adquirir p.or compra tantos edificios ocupados por competidores para retirarlos del mer-cado de alquileres o para los adquirentes establecer sus nego-cios en ellos. Como se dice en el caso de Woods v. Durr, supra, pág. 980, el propósito de la Ley de Viviendas y Al-quileres de 1947:
“. . . no fué, como sostenía el demandante, ‘preservar la continui-dad de posesión por los inquilinos debido a la “ escasez de viviendas. ’ ’ ’ Por el contrario la historia y el lenguaje de la ley, así como los de la Ley de Emergencia Sobre Control de Precios de 1942 a la cual sucedió, hace claro que su propósito era controlar la inflación en los alquileres y no el proteger a los arrendatarios en su posesión. El control de los desahucios no fué incluido en la ley como un fin en sí, sino para evitar la estratagema y evasión de los alquileres máximos que era el fin primario de la ley a imponer. Véase la discusión del Juez Magruder de este punto en Taylor v. Bowles, Em. App. 1944, 145 F.2d 833, 834. Aun cuando el Congreso sí trató, por otra legislación, enfrentar el déficit de alojamiento durante la guerra, es obvio que el ‘congelar’ (freezing) a los inquilinos en posesión de alojamiento existentes no podía resolver ese pro-blema. ...” (Últimas comillas simples nuestras.)
Estamos ante un caso que fué resuelto a virtud de una ex-cepción previa y, por tanto, hay que aceptar como ciertas las *683alegaciones de la demanda de que la acción se lia promovido con el fin alegado de buena fe. En tanto en cuanto el artículo 12 de la Ley 464 de 1946 ((1) pág. 1327) prohíbe esta acción lo considero nulo'e inconstitucional.
Debe revocarse la sentencia y devolverse el caso para ul-teriores procedimientos.

(1) T también en euanto a la venta de artículos de primera necesidad, de acuerdo con el artículo 10(5) de la Ley núm. 228 de 1942 ((1) pág. 1269), creadora do la Administración General de Suministros, que dispone, en parte, que:
"... Nada en esta Ley se interpretará en el sentido de obligar a persona alguna a vender artículos de primera necesidad. .
Véase Ex parte Irizarry, 66 D.P.R. 672.